 

Exhibit 10.07

 

 

 

 

 

CO-BRAND AND PRIVATE LABEL CREDIT CARD PROGRAM AGREEMENT

 

BETWEEN

 

HANOVER DIRECT, INC.

 

AND

 

WORLD FINANCIAL NETWORK NATIONAL BANK

 

DATED AS OF FEBRUARY 22, 2005

 


--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

Page

 

 

 

 

 

SECTION 1.  DEFINITIONS

1.1

Certain Definitions

1.2

Rules of Interpretation

 

 

SECTION 2.  THE PROGRAM

2.1

Establishment and Operation of the Program

2.2

Applications for Credit Under the Program; Billing Statements

2.3

Operating Procedures

2.4

Program Documents

2.5

Marketing

2.6

Credit Decision

2.7

Ownership of Accounts and Mailing Lists, Reporting Requirements

2.8

Protection Programs and Enhancement Marketing Services

2.9

Ownership of Hanover Direct Name and Licensing

2.10

Cardholder Loyalty Program

 

 

SECTION 3.  OPERATION OF THE PROGRAM

3.1

Honoring Accounts

3.2

Additional Operating Procedures

3.3

Cardholder Disputes Regarding Goods or Services

3.4

No Special Agreements

3.5

Cardholder Disputes Regarding Violations of Applicable Law

3.6

Payment to Hanover Direct; Ownership of Accounts; Fees; Accounting

3.7

Insertion of Hanover Direct’s Promotional Materials

3.8

Payments

3.9

Chargebacks

3.10

Assignment of Title in Charged Back Purchases

3.11

Promotion of Program and Card Program; Non-Competition

3.12

Postage

3.13

Reports

 

 

i

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

 

 

 

 

SECTION 4.  REPRESENTATIONS AND WARRANTIES OF HANOVER DIRECT

4.1

Organization, Power and Qualification

4.2

Authorization, Validity and Non-Contravention

4.3

Accuracy of Information

4.4

Validity of Charge Slips

4.5

Compliance with Applicable Law

4.6

Hanover Direct’s Name, Trademarks and Service Marks

4.7

Intellectual Property Rights

 

 

SECTION 5.  COVENANTS OF HANOVER DIRECT

5.1

Notices of Changes

5.2

Financial Statements

5.3

Inspection

5.4

Hanover Direct’s Business

5.5

Hanover Direct’s Employees

5.6

Insurance

 

 

SECTION 6.  REPRESENTATIONS AND WARRANTIES OF BANK

6.1

Organization, Power and Qualification

6.2

Authorization, Validity and Non-Contravention

6.3

Accuracy of Information

6.4

Compliance with Applicable Law

6.5

Intellectual Property Rights

 

 

SECTION 7.  COVENANTS OF BANK

7.1

Notices of Changes

7.2

Financial Statement

7.3

Inspection

7.4

Bank’s Business

7.5

Insurance

 

 

SECTION 8.  INDEMNIFICATION

8.1

Indemnification Obligations

8.2

LIMITATION ON LIABILITY

8.3

NO WARRANTIES

8.4

Notification of Indemnification; Conduct of Defense



 

ii

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

 

 

 

 

SECTION 9.  TERM AND TERMINATION

9.1

Term

9.2

Termination with Cause by Bank; Bank Termination Events

9.3

Termination with Cause by Hanover Direct; Hanover Direct Termination Events

9.4

Termination by Mutual Agreement

9.5

Termination of Particular State

9.6

Sale or Transfer of a Business

9.7

Purchase of Accounts

9.8

Termination of Program Participation

9.9

Wind Down of Operations

 

 

SECTION 10.               MISCELLANEOUS

10.1

Entire Agreement

10.2

Coordination of Public Statements

10.3

Amendment

10.4

Successors and Assigns

10.5

Waiver

10.6

Severability

10.7

Notices

10.8

Captions and Cross-References

10.9

GOVERNING LAW

10.10

Counterparts

10.11

Force Majeure

10.12

Relationship of Parties

10.13

Survival

10.14

Mutual Drafting

10.15

Independent Contractor

10.16

No Third Party Beneficiaries

10.17

Confidentiality and Security Controls

10.18

Taxes

 

 

 

 

Schedules

1.1

Discount Rate and Promotional Programs

2.1(a)

Service Standards

2.5

Marketing

2.8

Monthly Master File Information

2.8(b)(ii)

Competitive Products and Services

3.6

Initial Account Terms and Features

3.13

Bank Reports

 

iii

 


--------------------------------------------------------------------------------



 

 

 

CREDIT CARD PROGRAM AGREEMENT

THIS CREDIT CARD PROGRAM AGREEMENT is made as of this 22nd day of February, 2005
(the “Effective Date”) by and between Hanover Direct, Inc., on behalf of itself
and its Merchant Affiliates (as defined below), with its principal office at
1500 Harbor Blvd., Weehawken, New Jersey 07087, and WORLD FINANCIAL NETWORK
NATIONAL BANK, with its principal office at 800 Tech Center Drive, Gahanna, Ohio
43230.

 

RECITALS

WHEREAS, Bank is a member of various Card Associations and is an issuer of both
general-purpose credit cards and private label credit cards throughout the
United States;

WHEREAS, Hanover Direct has determined that offering its Customers both co-brand
credit cards and private label credit cards will provide Hanover Direct’s
Customers with benefits;

WHEREAS, Hanover Direct wishes to participate in a Hanover Direct-branded
Program involving the issuance by Bank of both general purpose co-brand credit
cards and private label credit cards to Hanover Direct’s Customers and other
qualified applicants, and Bank is willing to issue such cards and perform
related services to support the Program on terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the foregoing promises, and for other good
and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties agree as follows:

SECTION 1. DEFINITIONS

1.1      Certain Definitions. As used herein and unless otherwise required by
the context, the following terms shall have the following respective meanings.

“Account” shall mean either a Co-Brand Account or Private Label Account.

“Address Verification Service” shall mean an adjunct process to the credit
authorization process where the Cardholder’s reported billing address is
verified against the Bank’s address on file for such Cardholder.

“Affiliate” shall mean with respect to either Bank or Hanover Direct any entity
that is owned by, owns, or is under common control with such party; provided,
however, that in the case of Hanover Direct, the term shall not include Gump’s
Corp. and Gump’s by Mail Inc.

“Agreement” shall mean this Credit Card Program Agreement with all of its
schedules as may be modified, altered, supplemented, or amended from time to
time by the mutual written agreement of the parties.

 

1

 


--------------------------------------------------------------------------------



 

 

 

“Applicable Law” shall mean any law, ordinance, statute, treaty, regulation,
written regulatory guidance, order or directive, final rule, or other
determination or finding of any court, arbitrator or governmental authority
applicable or binding upon the party or to which that party is subject, or
otherwise applicable to the Program, whether federal, state, county, local or
otherwise.

“Applicant” shall mean a consumer who has submitted an application for an
Account.

“Automated Telephone Application” shall mean an application procedure designed
to process applications and open Accounts at the point of sale or order entry,
in which an application for credit is processed without a paper application
being completed by an Applicant and the Applicant’s information is keyed into
the telephone.

“Average Accounts Receivable” shall mean the sum of the trailing twelve (12)
month-end accounts receivable divided by the number twelve. The accounts
receivable contain Purchases, Protection Programs and Enhancement Marketing
Services charges, finance charges, late fees and other miscellaneous Cardholder
charges and fees.

 

“Bank” shall mean World Financial Network National Bank.

 

“Bank’s Total Direct Expenses” shall mean those direct expenses of Bank related
to the Program, Cardholders, debt cancellation claims, and direct marketing, and
specifically allocable thereto, and shall be limited to: (i) talk time (ii)
third-party processing fees, (iii) debt cancellation claims and (iv) other out
of pocket expenses related to specific and definable aspects of a program.

 

“Batch Prescreen Application” shall mean a process where Bank’s offer of credit
is made to certain Customers prequalified by Bank, in a batch mode typically
within a catalog environment.

“Business” shall mean the following businesses owned and operated by Hanover
Direct, Inc.: Domestications, Silhouettes, The Company Store, International
Male, and Undergear, whether brick-and-mortar, websites, or direct marketing
vehicles such as print catalogs.

“Business Day” shall mean any day, except Saturday, Sunday or a day on which
banks in Ohio are required to be closed.

“Card Association” shall mean a nationwide payment clearing network such as
MasterCard International, Inc. Visa U.S.A. Inc., Discover Bank or American
Express Company in which the co-brand Accounts participate.

“Cardholder” shall mean any natural person to whom an Account has been issued by
Bank pursuant to the Program and/or any authorized user of the Account.

 

2

 


--------------------------------------------------------------------------------



 

 

 

“Charge Slip” shall mean a sales receipt, register receipt tape, invoice or
other documentation, whether in hard copy or electronic form, in each case
evidencing a Purchase that is to be charged to a Cardholder’s Account.

“Co-Brand Account” shall mean a general purpose open-end revolving line of
credit account that may be accessed through a Credit Card established by Bank
for a Customer pursuant to the terms of a Credit Card Agreement and in
accordance with Card Association rules and regulations and marketed with the
trade names and/or logos of Hanover Direct and a Card Association.

“Credit Card” shall mean a Hanover Direct-branded credit card which may be
either a Private Label Account or Co-Brand Account credit card issued by Bank to
access such Account pursuant to this Agreement.

“Credit Card Agreement” shall mean the agreement between a Cardholder and Bank
governing the Account and Cardholder’s use of the Account, together with any
modifications or amendments which may be made to such agreement. Bank may
develop different versions of the Credit Card Agreement as appropriate for the
co-brand Accounts and the private label Accounts.

“Credit Sales Day” shall mean any day, whether or not a Business Day, on which
Goods and/or Services are sold by Hanover Direct.

“Credit Slip” shall mean a sales credit receipt or other documentation, whether
in hard copy or electronic form, evidencing a return or exchange of Goods or a
credit on an Account as an adjustment by Hanover Direct for goodwill or for
Services rendered or not rendered by Hanover Direct to a Cardholder.

“Customer” shall mean a consumer who has purchased Goods and/or Services from
Hanover Direct’s Merchant Affiliates or a consumer who receives marketing
materials about the Program, and includes any person on the customer list of a
Business.

“Direct Settlement” shall mean the processing of Hanover Direct Co-Brand Account
Purchases outside of the Card Associations’ authorization and settlement
networks in a manner consistent with or similar to the Bank’s Private Label
Account Purchases as outlined in Section 3.6.

“Discount Fee” shall mean, for all Private Label Account Account Purchases and
for those certain Co-Brand Account Purchases that are Direct Settlement
transactions, an amount to be charged by Bank for such Purchases equal to Net
Sales multiplied by the Discount Rate.

“Discount Rate” shall have the meaning set forth in Schedule 1.1.

“Effective Date” shall mean the date set forth in the first paragraph on page
one of this Agreement.

 

3

 


--------------------------------------------------------------------------------



 

 

 

“Electronic Bill Presentment and Payment” shall mean a procedure where
Cardholders can elect to receive their Account billing statements electronically
and that also allows them an opportunity to remit their Account payment to Bank
electronically.

“Enhancement Marketing Services” shall have the meaning set forth in Section
2.9(b).

“Equal Payment Purchases” shall mean Purchases subject to a minimum purchase
amount set by Bank for which Bank sets equal monthly payments over a specified
term to collect the balance related to the Purchase.

“Forms” shall have the meaning set forth in Section 2.4.

“Goods and/or Services” shall mean those goods and/or services sold by Hanover
Direct’s Merchant Affiliates through stores, catalog, Internet or otherwise to
the general public for individual, personal, family or household use.

“Hanover Direct” shall mean Hanover Direct, Inc. and the Merchant Affiliates.

“Hanover Direct Deposit Account” shall mean a deposit account maintained by
Hanover Direct as set forth in Section 3.6 (a).

“Hanover Direct’s Marks” shall mean the trademarks and/or service marks owned by
or licensed (and capable of being sublicensed) to the Businesses of Hanover
Direct and designated by Hanover Direct and/or the Businesses to Bank for use in
connection with the Program.

“Hanover Direct’s Stores” shall mean those certain retail locations selling
Goods and/or Services, which are owned and operated by Hanover Direct’s Merchant
Affiliates.

“Initial Term” shall have the meaning set forth in Section 9.1.

“Instant Credit Application” shall mean an in store, Internet or catalog
application procedure designed to open Accounts at point of sale or order entry
whereby an application for credit is communicated to Bank either verbally at
point of sale or systemically during the catalog order entry process according
to Bank’s Operating Procedures.

“Loyalty Program” shall have the meaning set forth in Section 2.11.

“Marketing Fund” shall have the meaning set forth in Section 2.5(b).

“Merchant Affiliates” shall mean those certain Affiliates of Hanover Direct,
Inc. which operate the Businesses.

“Name Rights” shall have the meaning set forth in Section 2.10.

 

4

 


--------------------------------------------------------------------------------



 

 

 

“Net Proceeds” shall mean Purchases less: (i) credits to Accounts for the return
or exchange of Goods or a credit on an Account as an adjustment by Hanover
Direct for goodwill or for Services rendered or not rendered by Hanover Direct
to a Cardholder, all as shown in the Transaction Records (as corrected by Bank
in the event of any computational error), calculated each Business Day; (ii) any
applicable Discount Fees in effect on the date of calculation; and (iii) any
other fees or charges imposed by Bank pursuant to this Agreement.

“Net Sales” shall mean Purchases, less credits or refunds for Goods and/or
Services, all as shown in the Transaction Records (as corrected by Bank in the
event of any computational error), calculated each Business Day.

“On-Line Prescreen” shall mean a process where a pre-screened offer of credit is
made to Customers meeting Bank’s credit criteria in a real-time pre-approved
process according to Bank’s Operating Procedures. The process utilizes
traditional order entry data elements to build Customer records. The Customer
records are pre-screened by a credit bureau using Bank’s established criteria to
determine if an offer of credit is appropriate. Customer records passing the
Bank’s pre-screening credit criteria are returned to the point of order entry
where the pre-approved offer to open an Account is made. Records not passing the
credit criteria are not returned and no offer is made.

“Operating Procedures” shall mean Bank’s written instructions and procedures
provided to Hanover Direct, Inc. to be followed by Hanover Direct and Hanover
Direct’s employees in connection with implementation of the Program.

“Prescreen Acceptance” shall mean a point of sale procedure designed to
recognize and activate Bank’s pre-approved offers for Accounts for Customers.

“Private Label Account” shall mean an individual open-end revolving line of
credit account that may be accessed through a Credit Card established by Bank
for a Customer pursuant to the terms of a Credit Card Agreement, marketed with
the trade names and/or logos of Hanover Direct, and for which the Credit Cards
are accepted exclusively by Hanover Direct pursuant to this Agreement.

“Program” shall mean the Co-Brand Account and Private Label Account credit card
program established and administered by Bank for Customers of Hanover Direct by
virtue of this Agreement.

“Program Commencement Date” shall mean the date on which Bank commences
operation of the Program. Bank shall be deemed to have commenced operation of
the Program on the earlier of the date on which Bank begins to issue new
Accounts or the date on which Bank notifies Hanover Direct in writing that Bank
has commenced operation of the Program.

“Program Year” shall mean each consecutive twelve (12) month period commencing
on the Program Commencement Date or the first day of the first full calendar
month following the Program Commencement Date if the Program

 

5

 


--------------------------------------------------------------------------------



 

 

 

Commencement Date is not the first day of a calendar month and each anniversary
thereof.

“Promotional Programs” shall mean any special Cardholder payment terms approved
by Bank for certain Purchases, including without limitation deferred finance
charges, deferred payments and subject to any terms and conditions set forth in
writing by Bank. Equal Payment Purchases shall be deemed to be Promotional
Programs. Promotional Programs shall not have a promotional period (e.g.
deferral period) greater than six (6) months.

“Protection Programs” shall have the meaning set forth in Section 2.9(a).

“Purchase” shall mean a purchase of Goods and/or Services, including without
limitation all applicable taxes and shipping costs, with a specific extension of
credit by Bank to a Cardholder using an Account as provided for under this
Agreement.

“Quick Credit” shall mean an in-store application procedure designed to open
Accounts as expeditiously as possible at point of sale, whereby an application
for an Account is processed without a paper application being completed by an
Applicant. An Applicant’s credit card (Visa, MasterCard, American Express,
Discover Bank or other Bank approved private label card) is electronically read
by a terminal that captures the Applicant’s name and credit card Account number.
Other data shall be entered into that same terminal by the Hanover Direct’s
Store associate as specified in the Operating Procedures. This data is used by
Bank to request a credit bureau report and make a decision whether to approve or
decline the Applicant.

“Regular Revolving Purchases” shall mean Purchases which are not subject to any
Promotional Programs.

“Renewal Term” shall have the meaning set forth in Section 9.1.

“Roll to Revolve Rate” shall mean, for each Promotional Program subject to a
deferred period, the total dollar amount of the Accounts Receivable for the
Promotional Program that is not paid in full prior to the end of the deferral
period divided by the total dollar amount of the Purchases for the particular
Promotional Program, and expressed as a percentage.

 

“Statemented Account” shall mean each Account for which a billing statement is
generated (whether or not actually sent to the Cardholder) within a particular
billing cycle.

“Term” shall mean the Initial Term and any Renewal Terms.

“Transaction Record” shall mean, with respect to each Purchase of Goods or
Services by a Cardholder from Hanover Direct, each credit or return applicable
to a Purchase of Goods or Services: (a) the Charge Slip or Credit Slip

 

6

 


--------------------------------------------------------------------------------



 

 

 

corresponding to the Purchase, credit or return; or (b) a computer readable
tape/cartridge or electronic transmission containing the following information:
the Account number of the Cardholder, the particular Hanover Direct Business at
which the Purchase, credit or return was made (identified as mutually agreed by
Bank and Hanover Direct), the total of (i) the Purchase price of Goods or
Services purchased or amount of the credit, as applicable, plus (ii) the date of
the transaction, a description of the Goods or Services purchased, credited or
returned and the authorization code, if any, obtained by Hanover Direct prior to
completing the transaction; or (c) electronic record whereby Hanover Direct or
Hanover Direct’s Store electronically transmits the information described in
subsection (b) hereof to a network provider (selected by Hanover Direct at its
expense), which in turn transmits such information to Bank by a computer
tape/cartridge or electronic tape or transmission.

1.2      Rules of Interpretation. Except as otherwise expressly provided in this
Agreement, the following rules will apply: (i) the singular includes the plural
and the plural includes the singular; (ii) “include” and “including” are not
limiting; (iii) a reference to any agreement or other contract includes any
permitted modifications supplements, amendments and replacements.

SECTION 2. THE PROGRAM

2.1

Establishment and Operation of the Program.

(a)       Hanover Direct and Bank shall use reasonable efforts to commence the
Program on or before April 1, 2005, or such other date as the parties mutually
agree upon in writing. Subject to the terms and conditions set forth in this
Agreement, commencing on the Program Commencement Date, Bank shall originate
Accounts and issue Credit Cards to Customers. Bank shall open an Account for all
qualified Applicants approved by Bank and establish a credit line in an amount
to be determined by Bank in its discretion for each individual Applicant.
Subject to Section 3.6 (d), applicable Card Association rules and regulations
and Applicable Law, Bank shall determine the terms and conditions of the Account
to be contained in a Credit Card Agreement. Bank shall service the Accounts in
accordance with the terms set forth in Schedule 2.1(a).

(b)       When Hanover Direct internally develops or acquires a new business
owned and operated by Hanover Direct, Inc. or an Affiliate of Hanover Direct,
Inc. (including but not limited to new Affiliates, divisions, catalogues,
Internet sites and other entities) for the sale of consumer goods and/or
services, not specifically identified as a “Business” or “Merchant Affiliate” in
Section 1.1 (referred to as a “New Business”), Hanover Direct shall notify Bank
of such New Business. Bank shall have a right of first refusal to add such New
Business to the Plan and if Bank desires to do so, then Hanover Direct and Bank
shall negotiate in good faith the pricing and other terms that shall apply to
Bank issuing Accounts to Customers of the New Business, and the parties shall
execute an addendum to this Agreement defining the terms and conditions that
will apply to the New Business, which addendum shall be incorporated into this
Agreement. Each time an addendum is executed by the parties, the New Business
shall be

 

7

 


--------------------------------------------------------------------------------



 

 

 

considered a Business for the purposes of this Agreement, and all of the terms
of this Agreement shall be deemed to cover the New Business and the Affiliate
operating such New Business shall be deemed to be a Merchant Affiliate, unless
otherwise specifically agreed to by the parties in the addendum adding the New
Business to this Agreement.

(c)       The Bank shall designate a Program manager and Hanover Direct shall
designate a Program manager (collectively the “Managers”). The Managers shall be
available as contact persons for purposes of facilitating the on-going Program
management, contractually required consultations and the resolution of disputes.
The Managers or their respective designees, shall confer periodically in order
to review the implementation, administration, and performance of the Program and
to review and plan the marketing of the Program in accordance with Section 2.5
hereto.

2.2      Applications for Credit Under the Program; Billing Statements.
(a) Customers who wish to apply for an Account under the Program must submit a
completed application on a form or in an electronic or telephonic format
approved by Bank, and Bank shall grant or deny the request for credit based
solely upon Bank’s credit criteria. Bank or Hanover Direct shall provide a copy
of the applicable Credit Card Agreement to the Applicant to be retained for the
Applicant’s records. The application shall be submitted to Bank by the Applicant
or submitted by Hanover Direct on behalf of the Applicant, as set forth in the
Operating Procedures. If Bank opens an Account for an Applicant, Bank shall
issue a Credit Card to the Applicant which accesses the individual line of
credit in an amount determined by Bank for the Account.

(a)       Bank shall make available to Hanover Direct and Hanover Direct shall
utilize an Instant Credit application procedure, as well as Batch Prescreen and
On-Line Prescreen application procedures. Bank shall also make available to
Hanover Direct Instant Credit and Automated Telephone Application procedures
that may be used by Hanover Direct.

(b)       Hanover Direct will protect and keep confidential the application
information and, except as may otherwise be required by Applicable Law, shall
not disclose the information to anyone other than authorized representatives of
Bank.

(c)       Cardholders will receive from Bank a periodic statement (the “Billing
Statement”) listing the transaction information for a billing cycle and other
information, as deemed desirable by Bank and in accordance with the requirements
of Applicable Law.

(d)       Bank shall make available to Hanover Direct and its Customers Internet
application procedures, Charge Slip processing, and Cardholder Account customer
service. Hanover Direct shall be responsible for integrating and maintaining on
its website at its sole expense a link to the Bank’s Internet website. The style
and content of the link shall be subject to Bank’s prior approval. Hanover
Direct represents and warrants that, to integrate and maintain the link, and to
ensure access to the Bank’s Internet website and reduce technical errors, its
software providing the link will function, and continue to function, in a sound
technical manner. Hanover Direct shall regularly monitor the link to ensure
proper functioning. Bank represents and warrants to ensure

 

8

 


--------------------------------------------------------------------------------



 

 

 

that Bank’s Cardholder Internet website will function and continue to function
in a sound technical manner. In the event Bank changes or otherwise modifies the
website address for Bank’s Internet site for the Program, Hanover Direct will
promptly update or modify the link, as directed by Bank. In providing the link,
Hanover Direct shall make it clear and conspicuous that the Customer is leaving
Hanover Direct’s website and is being directed to Bank’s website for the
exclusive purpose of accessing Bank’s website.

(e)       Hanover Direct agrees that, in connection with the link, it will only
use Bank’s name, or any logo, statements or any other information that is
related to Bank, only as directed by Bank, or as approved in advance and in
writing by Bank. Without limiting the generality of the scope of required
approvals, but by way of example, Hanover Direct shall seek Bank’s approval not
only with respect to content, but also with respect to any typestyle, color, or
abbreviations used in connection with the link. Hanover Direct will promote to
its Customers the Bank’s Electronic Bill Presentment and Payment.

2.3      Operating Procedures. With Respect to the Program, Hanover Direct and
Hanover Direct’s employees shall observe and comply with the Operating
Procedures and such other reasonable procedures as Bank may prescribe on not
less than forty-five (45) days’ prior notice to Hanover Direct or otherwise
required by Applicable Law or Card Association rules and regulations, if
applicable. Hanover Direct shall ensure that Hanover Direct’s employees are
trained regarding the Operating Procedures and shall ensure their compliance
with them. The Operating Procedures may be amended or modified by Bank from time
to time in its reasonable discretion; provided, however, unless such changes are
required by Applicable Law or Card Association rules and regulations (if
applicable), a copy of any such amendment or modification shall be provided to
Hanover Direct at least forty-five (45) Business Days before its effective date,
and for those changes required by Applicable Law or Card Association rules and
regulations (if applicable), notice shall be given as soon as practicable.

2.4

Program Documents.

(a)       Forms. Subject to and in compliance with the requirements of
Applicable Law and Section 2.10 hereof, Bank shall design and provide the form
of the Credit Card Agreement, applications, Credit Card, card mailers, billing
statements, letters, and other documents and forms (collectively, “Forms”) to be
used under the Program which (i) relate to the Program, (ii) relate to Bank’s
and/or the Cardholder’s obligations (excluding any obligations Hanover Direct
may have with respect to such Cardholder, such as providing the form of Charge
Slips and Credit Slips), or (iii) are required by Applicable Law. Bank shall
solely determine the terms and conditions of the Forms, subject to the
provisions of Section 3.6(d). Bank will provide Hanover Direct with copies of
the form of the Credit Card Agreement, applications, billing statement, card
mailers, and the template of any Forms which are to be provided by Bank for
marketing purposes in a mass mailing or distribution to all Cardholders as a
whole or to all Cardholders in a particular state. Bank shall provide, at Bank’s
expense, reasonable and appropriate quantities of the Credit Card Agreements,
Credit Card plastics, card mailer, and billing statements; provided, that all
quantities shall be reviewed with Hanover Direct and provided further that all
quantities shall be so limited as not to cause Hanover Direct to

 

9

 


--------------------------------------------------------------------------------



 

 

 

incur extraordinary costs related to any reissuances requested under this
Section, but in no event shall such quantities be less than a ninety (90) days’
supply unless otherwise agreed by Bank and Hanover Direct. Hanover Direct shall
pay the costs of all Credit Card plastics, including embossing and encoding,
card mailers, envelopes, Credit Card Agreements and postage related to any
reissuances requested by Hanover Direct for any reissuance of Credit Cards to
Cardholders (other than replacements made by Bank from time to time at a
Cardholder’s request on a case by case basis and regular reissuances by Bank of
expiring Credit Cards). If Hanover Direct’s requirements for any form, plastics
or other related collateral (Program documents) associated with the Program vary
from the specifications provided by Bank, Bank will advise Hanover Direct of the
variance and provide an estimate for the difference, then Hanover Direct shall
pay any additional cost associated with the Program documents. In the event any
Forms become obsolete as a result of changes requested by Hanover Direct,
Hanover Direct shall reimburse Bank for the costs associated with any unused
obsolete Forms. Only one (1) design shall be used for each Form. The Businesses
may have separate designs for each of the Co-Brand Accounts and Private Label
Accounts, as follows:

Private Label Accounts (4 separate designs):

Domestications

Silhouettes

The Company Store/Company Kids (combined)

 

Co-Brand Accounts (3 separate designs):

Domestications

Silhouettes

The Company Store/Company Kids (combined)

 

(b)      Customer Marketing. Bank and Hanover Direct shall jointly design the
Customer marketing aspects of the Forms (except for Cardholder letters, Credit
Card Agreements, billing statement backers and other documents and forms used by
Bank in maintaining and servicing the Accounts, which Bank shall solely design),
subject to and in compliance with the requirements of Applicable Law and Section
2.10. Hanover Direct may design and produce promotional material, direct mail
pieces, catalog, newspaper, radio and Internet advertisements, and other
collateral documents (collectively, “Collateral”) which reference the Program
and shall submit the same to Bank for its review and approval of the Co-brand
disclosures and references to the Program and Bank. Hanover Direct will ensure
all changes requested by Bank pursuant to the review and approval process are
made to the Collateral.

 

(c)       Review & Approval of Promotion Copy. Each party’s Manager (defined in
Section 2.1(c) above) shall cause all drafts of all Customer marketing aspects
of Forms and Collateral promoting or advertising the Program containing
promotional copy, as well as notification of all modifications (collectively
“Promotion Copy”), to be delivered to the other party’s Manager for review,
comment, and approval or disapproval by the appropriate person at least five (5)
Business Days in advance of a comment deadline imposed by or upon such party’s
Manager and also in the case of HDI, with an additional copy to Attention: Lisa
Green, Esq., Corporate Counsel, Hanover Direct, Inc.,

 

10

 


--------------------------------------------------------------------------------



 

 

 

1500 Harbor Boulevard, Weehawken, NJ 07087, Telecopier 201-272-3498; E-mail
lgreen@hanoverdirect.com.

 

2.5      Marketing. (a)  Hanover Direct agrees to prominently advertise and
actively promote the Program wherever Customers can purchase Goods and/or
Services in accordance with the Operating Procedures or as otherwise provided by
Bank. Hanover Direct and Bank will jointly agree upon programs to market the
Program, both initially and on a continuing basis. Bank must approve in advance
Hanover Direct’s use of Bank’s and/or the Card Association’s name and any
references to the Program and Card Association.

(a)       Bank shall contribute the amounts set forth in Schedule 2.5 to apply
to marketing and promotion expenses associated with the Program in each Program
Year (such funds to be made available at the beginning of the applicable Program
Year). All of such funds shall be referred to herein as the “Marketing Fund.” If
the Marketing Fund is not used in the Program Year, up to twenty-five percent
(25%) of the funds may be rolled over to the first six (6) months of the next
Program Year, but in no event shall the funds have any cash value. Hanover
Direct shall pay marketing and promotion expenses directly as they are incurred,
and shall send Bank an invoice for the aggregate amount of the expenditures
mutually agreed upon by the parties together with copies of paid invoices or
other supporting documentation reasonably satisfactory to Bank for such expenses
and Bank shall reimburse Hanover Direct within thirty (30) days after receipt of
such invoice until Bank’s maximum contribution amount for the applicable Program
Year has been met. In the last Program Year of the Initial Term, Bank shall have
the right to cease the availability of the Marketing Fund contributed by Bank
for any future marketing or promotions, however, if the Term is renewed by
Hanover Direct prior to the end of the Term, then Bank shall continue to
contribute any unused Marketing Fund for such Program Year on a retroactive
basis.

(b)       Administration of Accounts. Bank shall perform, in compliance with
Applicable Law and Card Association rules and regulations (if applicable), all
functions necessary to administer and service the Accounts, including but not
limited to: making all necessary credit investigations; notifying Applicants in
writing of acceptance or rejection of credit under the Program; preparing and
mailing billing statements; making collections; handling Cardholder inquiries;
processing payments, sending Cardholder privacy notices and maintaining
Cardholder opt-out information in accordance with Bank’s policies.

2.6      Credit Decision. The decision to extend credit to any Applicant under
the Program shall be Bank’s decision. Bank will work in good faith with Hanover
Direct to develop business strategies with respect to the issuance of Accounts
which are intended to maximize the potential of the Program, and which are
mutually beneficial to Hanover Direct and Bank. Hanover Direct may from time to
time request Bank to consider offering certain types of special credit programs.
Bank shall reasonably consider Hanover Direct’s requests and negotiate with
Hanover Direct in good faith. However, Bank shall, in its sole discretion,
subject to Applicable Laws, Card Association rules and regulations (as
applicable) and safety and soundness considerations, determine whether or not to
offer any of such programs. In the event Bank agrees to

 

11

 


--------------------------------------------------------------------------------



 

 

 

any special credit program, Hanover Direct and Bank shall mutually agree upon
any special terms and fees associated with the special credit program.

2.7      Ownership of Accounts and Mailing Lists, Reporting Requirements. The
Customer’s names and addresses and other Customer information collected by
Hanover Direct independent of Bank and set forth in Hanover Direct’s records,
shall be the exclusive property of Hanover Direct, but Hanover Direct shall
during the Term of this Agreement as requested by Bank make the names and
addresses of such Customers available to Bank, as permitted by Applicable Law
and by the privacy policies of the Businesses, to be used only for purposes of
solicitation of such Customers for Accounts and in connection with the
administration of the Program in accordance with the terms of this Agreement.
Bank shall provide to Hanover Direct monthly one (1) master file extract
initially containing the information set forth on Schedule 2.7 to the extent
such information is available to Bank, but subject to change by Bank at any
time, and any other information agreed to by Hanover Direct and Bank, to the
extent permitted by Applicable Law and Bank’s privacy and security policies,
which Hanover Direct may use solely in connection with maintaining and servicing
the Accounts and for the purpose of marketing its Goods and/or Services to the
Cardholders, as permitted by Applicable Law. Hanover Direct shall keep such
Cardholder information confidential and shall not sell, lease, transfer or
disclose such information to any third party without Bank’s prior written
consent. The Accounts and all information related to the Accounts, Cardholders
and Applicants including without limitation the receivables, names, addresses,
credit and transaction information of Cardholders, as set forth in Bank’s
records shall be the exclusive property of Bank during and after the Term of
this Agreement unless the Accounts are purchased by Hanover Direct, or its
designee, pursuant to Section 9. Bank shall have the right to take a security
interest in the Goods purchased with an Account until such time as the balance
with respect to the Goods is paid in full.

2.8      Protection Programs and Enhancement Marketing Services. (a)  Hanover
Direct and Bank agree that Bank will have the exclusive right to make available
to Cardholders debt cancellation programs (collectively referred to herein as
“Protection Programs”) offered by Bank and/or its vendors or Affiliates. Such
Protection Programs may include, but are not limited to, debt cancellation
programs. Bank shall, prior to offering any Protection Programs to Cardholders,
review the proposed solicitations and offerings with Hanover Direct. Bank may
make up to six (6) offers for such Protection Programs per Program Year, up to
two (2) of which may be statement inserts. The fees for Protection Programs
shall be charged to the applicable Cardholder’s Account. Hanover Direct will
assist Bank’s effort to offer Protection Programs so long as such assistance
will not require Hanover Direct to incur any direct expense or cost or would not
result in Hanover Direct’s violation of any third party agreement. During the
first Program Year, Bank shall pay Hanover Direct fifty percent (50%) of the net
profit (Bank’s revenues, commissions and other incentives minus Bank’s Total
Direct Expenses generated by Protection Programs, payment to be made on a
monthly basis, together with a statement setting forth the revenues, expenses
and profits in reasonable detail. In the second Program Year, and each Program
Year thereafter, Bank shall review the actual number of Enhancement Marketing
Services offers approved by

 

12

 


--------------------------------------------------------------------------------



 

 

 

Hanover Direct for the prior Program Year, and if such number is less than three
(3), then Bank shall have the right to reduce the amount of percentage of net
profit payable by Bank to Hanover Direct for Protection Programs for the current
Program Year to zero percent (0%) and to reduce the amount of percentage of net
profit payable by Bank to Hanover Direct for Enhancement Marketing Services
(pursuant to Section 2.9(a) below) for the current Program Year to thirty
percent (30%).

(b)       Hanover Direct and Bank agree that Bank will have the right from time
to time, at Hanover Direct’s invitation, to make available to Cardholders
various types of other products and services (collectively referred to herein as
“Enhancement Marketing Services”) through solicitations made in connection with
their Accounts.

(i)

Such Enhancement Marketing Services may include, but are not limited, to travel
services, legal services, card registration programs and merchandise products
which are non-”competitive” with Hanover Direct Affiliates; provided, however
that all Enhancement Marketing Services shall be subject to the prior approval
of Hanover Direct (which may be withheld in its sole discretion), and provided,
further that Enhancement Marketing Services shall not include and the following
shall be expressly prohibited hereunder: any program or service where discounts,
information and/or benefits are proposed to be delivered to a Cardholder in
exchange for a recurring fee on a negative option, positive option or similar
basis, including, but not limited to, programs or services similar to loyalty
programs or clubs, notwithstanding that the fee is not labeled by the program,
service, or plan provider as a “membership” or “annual” fee. Such Enhancement
Marketing Services will be offered through various direct marketing channels
including but not limited to direct mail, inbound telemarketing, call transfer,
call to confirm, statement inserts, statement messaging and IVR, but shall
expressly exclude outbound telemarketing to Customers;

(ii)

Enhancement Marketing Services which offer merchandise products shall not
directly compete with Hanover Direct’s products and services. “Competitive
products and services” shall be as defined on Schedule 2.8(b)(ii) attached
hereto and made a part hereof and as amended from time to time;

(iii)

For all combined Enhancement Marketing Services, if such offers are invited and
permitted by Hanover Direct, Bank shall have the right to utilize for each
Credit Card in statement inserts each month during a Program Year if Hanover
Direct has not already reserved such space. . Except for Enhancement Marketing
Services offered by IVR, call to confirm, call transfer and call center sales,
Bank will notify Hanover Direct of the proposed offer prior to its execution and
obtain Hanover Direct’s prior written consent, which shall not be unreasonably
withheld. The charges for the products and

 

13

 


--------------------------------------------------------------------------------



 

 

 

services will be billed to the applicable Cardholder’s Account when appropriate.

(b)       Bank shall pay Hanover Direct fifty percent (50%) of the net profit
(Bank’s revenues, commissions and other incentives minus Bank’s Total Direct
Expenses) generated by Enhancement Marketing Services, payment to be made on a
monthly basis, together with a statement setting forth the revenues, expenses
and profits in reasonable detail.

2.9     Ownership of Hanover Direct Name and Licensing. (a) Subject to the other
provisions of this Agreement, Hanover Direct hereby grants to Bank a
non-exclusive, non-transferable license to use the Hanover Direct’s Marks solely
in satisfaction of its duties, rights and obligations described in this
Agreement, including without limitation, using same in any and all promotional
materials, Account documentation, advertising, marketing and solicitations
related to the Program, during the Term. Bank shall use the trademark
designations “®” or “TM” or such other designation as Hanover Direct may specify
or approve in connection with the Hanover Direct’s Marks on the Credit Cards,
Account documentation and promotional materials. Bank agrees it will not use the
Hanover Direct’s Marks on or in connection with any products or services or for
any other purpose other than as explicitly described in this Agreement except as
required by Applicable Law.

(b)       Anything in this Agreement to the contrary notwithstanding, Hanover
Direct shall retain all rights in and to Hanover Direct’s Mark pertaining to
such names and all goodwill associated with the use of Hanover Direct’s Marks
whether under this Agreement or otherwise shall inure to the benefit of the
Hanover Direct. Hanover Direct shall have the right, in its sole and absolute
discretion, to prohibit the use of any of Hanover Direct’s Marks in any Forms,
advertisements or other materials proposed to be used by Bank which Hanover
Direct in its reasonable business judgment deems objectionable or improper. Bank
shall cease all use of Hanover Direct’s Marks upon the termination of this
Agreement for any reason unless Bank retains the Accounts after termination of
the Agreement, in which case Bank may use Hanover Direct’s Marks solely in
connection with the administration and collection of the balance due on the
Accounts. During the term, Hanover Direct grants Bank the right to use Hanover
Direct’s Marks in connection with Bank and its Affiliates’ business client lists
in Bank and Bank’s Affiliates’ product marketing and promotional materials, in
written and electronic form.

2.10    Cardholder Loyalty Program. At Hanover Direct’s request, Bank will
provide Hanover Direct with system functionality tied to the Accounts to support
Hanover Direct’s Cardholder loyalty program (the “Loyalty Program”), at no
additional charge, to the extent Hanover Direct’s Loyalty Program is consistent
with Bank’s existing or future functionality offered to other Bank clients and
is facilitated using monthly billing statements to active Accounts and does not
include stand-alone mailings. Provided, however, that Bank will support
stand-alone Cardholder mailings and zero-balance statements in conjunction with
the Loyalty Program at Hanover Direct’s expense. Bank will, at Hanover Direct’s
request, upon the terms, conditions and fees mutually agreed upon in writing by
the parties, provide back office servicing and administration support for
Hanover Direct’s Loyalty Program. The Loyalty Program will

 

14

 


--------------------------------------------------------------------------------



 

 

 

provide for loyalty point accumulation, tracking, lookup/reporting, and
redemption where coupon is part of the billing statement, at no additional
charge to Hanover Direct, consistent with Bank’s existing or future
functionality offered to other Bank clients. Hanover Direct is the owner of the
Loyalty Program and will be responsible for determining and funding the reward
related to the Loyalty Program and for ensuring that the Loyalty Program
complies with all Applicable Laws.

SECTION 3. OPERATION OF THE PROGRAM

3.1      Honoring Accounts. Hanover Direct agrees that Hanover Direct will honor
any Account properly issued and currently authorized by Bank pursuant to the
Program, and shall deliver to Bank all Transaction Records evidencing
transactions made under the Program for Goods and/or Services, in accordance
with the provisions of this Agreement and the Operating Procedures.

3.2      Additional Operating Procedures. In addition to the procedures,
instructions and practices contained in the Operating Procedures, Hanover Direct
agrees that Hanover Direct will comply with the following procedures:

(a)       In each Account transaction by Hanover Direct, such entity must obtain
all the information contained in clause (b) of the definition of Transaction
Record. The date which appears on the Charge Slip or Credit Slip will be prima
facie evidence of the transaction date, and Hanover Direct shall be required to
transmit all Transaction Records relating to such Charge Slip and/or Credit Slip
so that Bank receives such Transaction Records no later than the second Business
Day after the transaction date. The “Cardholder Copy” of each Charge Slip shall
be delivered to the Cardholder at the time of the transaction if the Cardholder
is in the store.

(b)       All Charge Slips will evidence the total price of the sale minus any
cash down payment. Hanover Direct shall retain the “Merchant Copy” of all
Hanover Direct and Hanover Direct’s Store generated Charge Slips and Credit
Slips for each transaction for a period of twelve (12) months from the date of
presentation to Bank or in the case of Promotional Programs, twelve (12) months
from the end of the applicable Promotional Program.

(c)       Hanover Direct will maintain a fair policy for the exchange and return
of Goods and adjustment for Services rendered and for that purpose will give
credit to Accounts upon such exchange, return or adjustment. Hanover Direct will
not make cash refunds to Cardholders on Credit Card Purchases. If any Goods are
returned, price adjustment is allowed, or debt for Services is adjusted, Hanover
Direct will notify the Bank and provide appropriate documentation thereof to the
Cardholder. Upon receipt of Transaction Records reflecting a credit to which
there has been a corresponding debit, Bank will net against amounts payable by
Bank to Hanover Direct the total shown on the Credit Slip, and credit the
Cardholder’s Account in the amount of such Credit Slip. If the Hanover Direct
Deposit Account contains insufficient funds, Hanover Direct shall remit the
amount of such Credit Slips, or any unpaid portion thereof, to Bank immediately
upon written demand.

 

15

 


--------------------------------------------------------------------------------



 

 

 

(d)       Hanover Direct’s Stores shall not, when the Cardholder or authorized
user is present in the store, accept a transaction to be charged to an Account
without presentation of a Credit Card or proper identification as outlined in
the Operating Procedures.

3.3      Cardholder Disputes Regarding Goods or Services. Hanover Direct shall
act promptly to investigate and work to resolve disputes with Cardholders
regarding Goods and/or Services obtained through Hanover Direct pursuant to the
Program. Hanover Direct shall timely process credits or refunds for Cardholders
utilizing the Program.

3.4      No Special Agreements. Hanover Direct will not extract any special
agreement, condition or security from Cardholders in connection with their use
of an Account, unless approved in advance by Bank in writing.

3.5      Cardholder Disputes Regarding Violations of Applicable Law. Hanover
Direct shall assist Bank in further investigating and using its reasonable
efforts to help resolve any Applicant or Cardholder claim, dispute, or defense
which may be asserted under Applicable Law or Card Association rules or
regulations (for Co-Brand Accounts) in connection with purchases from a
Business.

3.6      Payment to Hanover Direct; Ownership of Accounts; Fees; Accounting.
(a)Hanover Direct shall electronically transmit all Transaction Records from
Hanover Direct to Bank in a format acceptable to Bank. Upon receipt, Bank shall
use commercially reasonable efforts to promptly verify and process such
Transaction Records, and in the time frames specified herein, Bank will remit to
Hanover Direct an amount equal to the Net Proceeds indicated by such Transaction
Records for the Credit Sales Day(s) for which such remittance is made. In the
event Bank discovers any discrepancies in the amount of Transaction Records
submitted by Hanover Direct or paid by Bank to Hanover Direct, Bank shall notify
Hanover Direct in detail of the discrepancy, and credit Hanover Direct, or net
against amounts owed to Hanover Direct, as the case may be, in a subsequent
daily settlement. Bank will transfer funds via wire transfer to an account
designated in writing by Hanover Direct to Bank (the “Hanover Direct Deposit
Account”). If Transaction Records are received by Bank’s processing center
before 12 noon Eastern time on a Business Day, Bank will initiate such wire
transfer by 5 p.m. Eastern time on the next Business Day thereafter. In the
event that the Transaction Records are received after 12 noon Eastern time on a
Business Day, then Bank will initiate such wire transfer no later than 5 p.m.
Eastern time on the second Business Day thereafter. Bank shall remit funds to
one (1) Hanover Direct designated account and shall not remit funds to
individual Hanover Direct Stores. Bank shall, if requested by Hanover Direct,
Inc., negotiate in good faith with Hanover Direct, Inc. and its secured lender
to enter into an agreement which provides, among other things, for Bank to
transfer the Net Proceeds owed to Hanover Direct, Inc. pursuant to this Section
into a blocked account and once transferred, such funds are without recourse to
the lender by Bank and acknowledge that the secured lender of Hanover Direct has
a first priority lien on Hanover Direct’s inventory and accounts (not including
Bank’s Accounts pursuant to this Agreement).

 

16

 


--------------------------------------------------------------------------------



 

 

 

(a)       Bank shall own all the Accounts under the Program from the time of
establishment, and except as otherwise provided herein, Hanover Direct shall not
have any right to any indebtedness on an Account or to any Account payment from
a Cardholder arising out of or in connection with any Purchases under the
Program. Effective upon the delivery of each Charge Slip by Hanover Direct to
Bank and payment to Hanover Direct by Bank pursuant to Section 3.6(a), Hanover
Direct shall be deemed to have transferred, conveyed, assigned and surrendered
to Bank all right, title or interest in all such Charge Slips and in all other
rights and writings evidencing such Purchases, if any, subject to Hanover
Direct’s right to use and retain copies, whether electronic or otherwise, of all
such records for purposes not inconsistent with this

Agreement (for example, general records related to sales, sales tax obligations,
etc.).

(b)       All Transaction Records are subject to review and acceptance by Bank.
In the event of a computational or similar error of an accounting or record
keeping nature with respect to such Transaction Records, Bank may credit to the
Hanover Direct’s Deposit Account or net against the Net Proceeds (as the case
may be) the proper amount as corrected. If the Net Proceeds are insufficient,
Hanover Direct shall remit the proper amount to Bank immediately upon written
demand. Upon any such correction Bank shall give prompt notice thereof to
Hanover Direct.

(c)       The Accounts shall initially have the terms and features set forth in
Section I. of Schedule 3.6. Bank may make any changes in the terms of the Credit
Card Agreement at any time, or as required by Applicable Law or the Card
Association, and will notify Hanover Direct of such changes with notice to
Hanover Direct as reasonable under the circumstances. In addition, Bank may make
changes in the terms of a Credit Card Agreement on an individual Account basis
in connection with its servicing of the Accounts without notice to Hanover
Direct. With respect to any other changes in the terms of the Credit Card
Agreement affecting the credit repayment terms or fees charged by Bank, Bank
will, at least ninety (90) days prior to making any changes, notify Hanover
Direct of such changes and discuss such changes with Hanover Direct.

(d)       Hanover Direct shall obtain and maintain at their own expense such
point of sale terminals, cash registers, software, hardware and other items of
equipment as are necessary for it to request and receive authorizations,
transmit Charge Slip and Credit Slip information, process Credit Card
Applications and perform its obligations under this Agreement; provided,
however, that all network (electronic communication interchange system for
communication between Hanover Direct and Bank), telephone or other communication
lines and other items necessary for such processing between Hanover Direct and
Bank shall be ordered by Bank, caused to be installed by Bank, and maintained,
and Hanover Direct shall pay the first ten thousand dollars ($10,000) of
expenses related to such network (electronic communication interchange system),
telephone or other communication lines and other items necessary for such
processing and the remaining costs shall all be at Bank’s expense. The hardware
and software and any computer programs and telecommunications protocols
necessary to facilitate communications between Bank and Hanover Direct may be
changed from time to time by Bank, provided Bank provides reasonable advance
notice to Hanover Direct with respect to any such change and provided further
that the written consent of Hanover Direct is obtained with respect to any
change that is reasonably likely to involve

 

17

 


--------------------------------------------------------------------------------



 

 

 

expenditures on the part of Hanover Direct in excess of ten thousand dollars
($10,000) (other than for changes that are required by Applicable Law or by Card
Association Rules).

(e)       Hanover Direct may from time to time offer Promotional Programs to
Cardholders. Hanover Direct shall be responsible for ensuring that all Purchases
subject to any Promotional Programs are properly designated as such on the
Transaction Record in accordance with Bank’s instructions.

(f)        Bank may if Hanover Direct fails to pay Bank any amounts (and not
subject to a good faith dispute) due to Bank pursuant to this Agreement for more
than thirty (30) days after the date of invoice by Bank, upon five (5) Business
Days prior notice to Hanover Direct, offset such amounts against the Net
Proceeds or any other amounts owed by Bank to Hanover Direct under this
Agreement.

(g)       Bank will pay to Hanover Direct the Initial Plan Compensation and
Co-Brand Account compensation set forth in Section III. of Schedule 1.1.

3.7      Insertion of Hanover Direct’s Promotional Materials. Bank may from time
to time insert Hanover Direct’s promotional materials for Hanover Direct’s Goods
and/or Services, which are provided by Hanover Direct at Hanover Direct’s
expense or from the Marketing Fund, into the Account billing statements, new
Credit Card mailers, and PIN mailers so long as the materials: (a) are provided
to Bank at least fifteen (15) Business Days prior to the scheduled mailing date
of such statements or notices; (b) if they reference Bank or the Program in any
manner, are approved by Bank as to content, in Bank’s reasonable discretion;
(c) meet all size, weight, or other specifications for such inserts as shall be
reasonably set by Bank from time to time; (d) there is sufficient space in
Bank’s standard envelope for the insert in addition to any legally required
material, Cardholder notices and other materials which Bank is including in the
mailing; and (e) Hanover Direct pays any and all additional postage costs caused
by Bank’s insertion of materials provided by Hanover Direct, if instructed by
Hanover Direct to insert regardless of the additional postage costs.

3.8      Payments. All payments to be made by Cardholders with respect to any
amounts outstanding on the Accounts shall be made in accordance with the
instructions of Bank and at the location or address specified by Bank. Hanover
Direct hereby authorizes Bank, or any of its employees or agents, to endorse
“WORLD FINANCIAL NETWORK NATIONAL BANK” upon all or any checks, drafts, money
orders or other evidence of payment, made payable to Hanover Direct, a Merchant
Affiliate or Business, and intended as payment on an Account, that may come into
Bank’s possession from Cardholders and to credit said payment against the
appropriate Cardholder’s Account. Bank has the sole right to receive and retain
all payments made with respect to all Accounts and to pursue collection of all
amounts outstanding, unless an Account or Purchase is charged back to Hanover
Direct pursuant to the provisions of Sections 3.9 and 3.10 hereof.

3.9      Chargebacks. Bank shall have the right to demand immediate purchase by
Hanover Direct of any Purchase and charge back to Hanover Direct the unpaid

 

18

 


--------------------------------------------------------------------------------



 

 

 

balance (including all amounts related to the Purchase) and any Discount Fee
paid by Bank to Hanover Direct, relating to any such Purchase, as more fully
described below, if and whenever:

(a)       Any Applicant or Cardholder claim, defense or dispute is asserted
against Bank with respect to such Purchase or the Account as a result of an
action or inaction by Hanover Direct pursuant to and within the time limits
under Applicable Law or the Card Association rules and regulations (as
applicable);

(b)       Bank determines that with respect to such Purchase or the Account:
(i) there is a breach of any warranty or representation made by or with respect
to Hanover Direct under this Agreement and such breach has or may have a
material adverse impact on the Bank’s ability to collect unpaid amounts directly
related to the Purchase; or (ii) there is a failure by Hanover Direct to comply
with any term or condition of this Agreement, which failure shall not have been
cured within fifteen (15) days after receipt of written notice thereof from Bank
and which failure has a material adverse impact on the Bank’s ability to collect
unpaid amounts directly related to the Purchase;

(c)      For or any chargeback reason as set forth in the Operating Procedures
(as may be amended from time to time pursuant to Section 2.3), or the Card
Association rules and regulations (as applicable).

3.10    Assignment of Title in Charged Back Purchases. With respect to any
amount of a Purchase to be charged back to and to be purchased by Hanover
Direct, Hanover Direct shall either pay such amount directly to Bank in
immediately available funds or Bank will offset such amount as part of the Net
Proceeds to be paid to Hanover Direct, to the extent the balance thereof is
sufficient. Upon payment of such amount by Hanover Direct to Bank, or
off-setting, as the case may be, Bank shall assign and transfer to Hanover
Direct, without recourse, all of Bank’s right, title and interest in and to such
Purchase and deliver all documentation (or copies) in Bank’s possession with
respect thereto. Hanover Direct further consents to all extensions or
compromises given any Cardholder with respect to any such Purchase, and agrees
that such shall not affect any liability of Hanover Direct hereunder or right of
Bank to charge back any Purchase as provided in this Agreement; provided,
however, that Bank shall not have the right to charge back for any Purchase the
amount of any reductions, or compromises of amounts owed by a Cardholder to
Bank. Hanover Direct shall not resubmit or re-transmit any charged back
Purchases to Bank, without Bank’s prior written consent.

3.11    Promotion of Program and Card Program; Non-Competition. (a) Hanover
Direct agrees to actively and consistently market, promote, participate in and
support the Program as set forth in this Agreement. During the Term of this
Agreement, Hanover Direct and its Affiliates shall not without Bank’s prior
written consent, by itself or in conjunction with others, directly or indirectly
enter into a letter of intent or agreement or otherwise establish with any
financial institution, credit card issuer or processor to provide or process on
its own behalf, any credit card, charge card or debit card, consumer, revolving
credit or any other credit or charge account or product that utilizes a plastic
or provides promotional billing options to its customers; provided, however,
that during the Term, Hanover Direct may solicit or enter into a letter of
intent

 

19

 


--------------------------------------------------------------------------------



 

 

 

or agreement with another credit card issuer/processor/provider, if activities
with such third party shall only become effective on or after the expiration or
termination of this Agreement Furthermore, during the Term of this Agreement,
Hanover Direct and its Affiliates shall not participate in any rewards program,
incentive program, or other loyalty program offered, sponsored or otherwise
promoted by any card issuer or any card-related program which Bank reasonably
believes encourages the use of a payment card other than a Credit Card, unless
Hanover Direct offers substantially equal promotions and/or incentives to
Customers to use the Credit Cards.

(a)       Notwithstanding the foregoing, nothing contained in this Agreement
will be construed to prohibit or prevent Hanover Direct from: (i) accepting as
payment any major general purpose credit card (including without limitation,
American Express Card, MasterCard, Visa, or Discover/NOVUS), or any form of
general purpose debit card, as a means of payment by Cardholders for purchase of
Goods and/or Services, or (ii) accepting as payment any fixed payment (closed
end) credit programs for Applicants declined by Bank as a means of payment by
Cardholders for purchase of Goods and/or Services; or (iii) entering into a
contract with another credit card provider for a particular state after Bank has
terminated the operation of the Program in such state pursuant to Section 9.4.

(b)       Hanover Direct, Inc. shall be entitled to negotiate with and enter
into an agreement with any third party with respect to the issuance of private
label and co-branded bank credit cards for any New Business for which Bank has
declined to issue Accounts pursuant to its right of first refusal under Section
2.1, however, such credit cards shall not be accepted by any of the Businesses
as payment for Goods and/or Services during the Term of this Agreement.

3.12    Postage. Any increase(s) in the cost of mailing Account billing
statements, form letters or new Credit Cards due to an increase in the first
class pre-sort cost of postage from the United States Postal Service which
increase occurs on or after the date of execution of this Agreement shall be
shared equally by Hanover Direct and Bank. Adjustments will also be made for any
subsequent decreases in the cost of postage. Bank will use commercially
reasonable efforts to obtain the best bulk rate discount.

3.13    Reports. Bank will deliver to Hanover Direct the reports set forth in
Schedule 3.13 attached hereto as specified therein. Bank may provide any
additional reports requested by Hanover Direct upon such terms and at the costs
mutually agreed to by the parties.

SECTION 4. REPRESENTATIONS AND WARRANTIES OF HANOVER DIRECT

Hanover Direct hereby represents and warrants to Bank as follows:

 

4.1      Organization, Power and Qualification. Hanover Direct, Inc. is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware and has full corporate power and authority to enter
into this Agreement and to carry out the provisions of this Agreement. Hanover
Direct, Inc. is

 

20

 


--------------------------------------------------------------------------------



 

 

 

duly qualified and in good standing to do business in all jurisdictions where
Hanover Direct, Inc. is located, except where the failure to so qualify would
not have a material adverse effect on the business of the Hanover Direct, Inc.
or where the failure to so qualify would not have a material adverse effect on
Hanover Direct’s or Bank’s ability to continue operation of the Program.

 

4.2      Authorization, Validity and Non-Contravention. (a) This Agreement has
been duly authorized by all necessary corporate proceedings, has been duly
executed and delivered by Hanover Direct, Inc. on behalf of itself and its
Merchant Affiliates and is a valid and legally binding agreement of Hanover
Direct, Inc. and its Merchant Affiliates duly enforceable in accordance with its
terms (except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium and other laws relating to or affecting creditors’
rights generally and by general equity principles).

(a)       No consent, approval, authorization, order, registration or
qualification of or with any court or regulatory authority or other governmental
body having jurisdiction over Hanover Direct is required for, and the absence of
which would adversely affect, the legal and valid execution and delivery of this
Agreement, and the performance of the transactions contemplated by this
Agreement. However, Hanover Direct, Inc. must obtain the written consent of its
senior secured lender, Wachovia National Bank, N.A. (“Wachovia”) to this
Agreement. Hanover Direct shall use reasonable commercial efforts to obtain such
consent as soon as reasonably practicable. Hanover Direct, Inc. agrees to
reimburse Bank for its direct out of pocket expenses incurred in connection with
this Agreement if Hanover Direct, Inc. does not obtain Wachovia’s consent for
any reason. Hanover Direct, Inc. shall give Bank written notification when such
consent has been obtained.

(b)       The execution and delivery of this Agreement by Hanover Direct, Inc.
hereunder and the compliance by Hanover Direct with all provisions of this
Agreement: (i) will not conflict with or violate any Applicable Law; and
(ii) subject to the written consent of Hanover Direct, Inc.’s senior secured
lender, Wachovia National Bank, N.A. (pursuant to Section 4.2 (c) above) will
not conflict with or result in a breach of or default under any of the terms or
provisions of any indenture, loan agreement or other contract or agreement under
which Hanover Direct is an obligor or by which its property is bound where such
conflict, breach or default would have a material adverse effect on Hanover
Direct, nor will such execution, delivery or compliance violate or result in the
violation of the Articles of Incorporation or By-Laws of Hanover Direct.

4.3      Accuracy of Information. All factual information furnished by Hanover
Direct to Bank in writing at any time pursuant to any requirement of, or
furnished in response to any written request of Bank under this Agreement or any
transaction contemplated hereby has been, and all such factual information
hereafter furnished by Hanover Direct to Bank will be, to Hanover Direct’s best
knowledge and belief, true and accurate in every respect material to the
transactions contemplated hereby on the date as of which such information was or
will be stated or certified.

4.4      Validity of Charge Slips. (a) As of the date any Transaction Records
are presented to Bank in accordance with the provisions of this Agreement, each
Charge

 

21

 


--------------------------------------------------------------------------------



 

 

 

Slip relating to such Transaction Records shall represent the obligation of a
Cardholder in the respective amount set forth therein for Goods sold or Services
rendered, together with applicable taxes, if any, and shall not involve any
element of credit for any other purpose.

(a)       As of the date any Transaction Records are presented to Bank in
accordance with the provisions of this Agreement, Hanover Direct has no
knowledge or notice of any fact or matter which would immediately or ultimately
impair the validity of any Charge Slip relating to such Transaction Records, the
transaction evidenced thereby, or its collectibility.

4.5      Compliance with Applicable Law. Any action or inaction taken by Hanover
Direct, Hanover Direct’s employees (where Hanover Direct has a duty to act) in
connection with the Program, the Loyalty Program, and the sales of Goods and/or
Services shall be in compliance with all Applicable Law except where the failure
to comply does not or will not have an adverse effect on Hanover Direct, the
Bank or the Program.

4.6      Hanover Direct’s Name, Trademarks and Service Marks. Hanover Direct has
the legal right to use and to permit the Bank to use, to the extent set forth
herein, Hanover Direct’s Marks.

4.7      Intellectual Property Rights. In the event Hanover Direct provides any
software, technology or hardware to Bank, Hanover Direct has the legal right to
such software, technology or hardware and the right to permit Bank to use such
software, technology or hardware, and such use shall not violate any
intellectual property rights of any third party. Any software or other
technology developed by Hanover Direct or its Affiliates or developed for
Hanover Direct or its Affiliates at Hanover Direct’s expense, to facilitate the
Program, including but not limited to, software and software modifications
developed in response to Bank’s request or to accommodate Bank’s special
requirements and all derivative works, regardless of the developer thereof, will
remain the exclusive property of Hanover Direct and/or its Affiliates. Nothing
in this Agreement shall be deemed to convey a proprietary interest to Bank or
any third party in any of the software, hardware, technology or any of the
derivative works thereof which are owned or licensed by Hanover Direct and/or
its Affiliates.

SECTION 5. COVENANTS OF HANOVER DIRECT

Hanover Direct hereby covenants and agrees as follows:

 

5.1      Notices of Changes. Hanover Direct will as soon as reasonably possible
notify Bank of any: (a) change in the name or form of business organization of
Hanover Direct, change in the location of its chief executive office or the
location of the office where its records concerning the Program are kept;
(b) merger or consolidation of Hanover Direct or the sale of a significant
portion of its stock or of any substantial amount of its assets not in the
ordinary course of business or any change in the control of Hanover Direct;
(c) material adverse change in its financial condition or operations or the
commencement of any litigation which would have a material adverse effect on

 

22

 


--------------------------------------------------------------------------------



 

 

 

Hanover Direct; (d) the planned opening or closing of any Business, location or
Hanover Direct Store; or (e) any change in business practices of Hanover Direct
that would have a material adverse effect on this Agreement or the Program.
Hanover Direct will furnish such additional information with respect to any of
the foregoing as Bank may request for the purpose of evaluating the effect of
such change on the financial condition and operations of Hanover Direct and on
the Program.

 

5.2      Financial Statements. Hanover Direct, Inc. shall furnish to Bank as
soon as available the following information pertaining to Hanover Direct, Inc.:
(a) a consolidated balance sheet as of the close of each fiscal year; (b) a
consolidated statement of income, retained earnings and paid-in capital to the
close of each fiscal year; (c) a consolidated statement of cash flow to the
close of each such period; and (d) a copy of the opinion submitted by Hanover
Direct, Inc.’s independent certified public accountants in connection with such
of the financial statements as have been audited. Hanover Direct, Inc. may
satisfy the requirements of this Section by filing its annual report on Form
10-K with the SEC.

5.3      Inspection. Hanover Direct will permit, once per Program Year, unless
Bank has reasonable cause to do so more frequently, authorized representatives
designated by Bank, at Bank’s expense, to visit and inspect, to the extent
permitted by Applicable Law, Hanover Direct’s books and records pertaining to
Transaction Records and the Program and to make copies and take extracts there
from, and to discuss the same with its officers and independent public
accountants, all at reasonable times during normal business hours.

5.4      Hanover Direct’s Business. Hanover Direct shall do or cause to be done
all things necessary to preserve and keep in full force and effect its corporate
existence and to comply with all Applicable Laws in connection with its business
and the sale of Goods and/or Services. Hanover Direct shall discuss with Bank
annually its estimated forecast of Hanover Direct’s total sales and estimated
forecasted number of stores, for the next year. Bank acknowledges and agrees
that all such discussions shall contain non-public highly confidential
information, that this information may constitute “insider information” for
purposes of securities laws, and that this information may not be used or
disclosed by Bank other than in furtherance of Bank obligations under this
Agreement.

5.5      Hanover Direct’s Employees. Hanover Direct shall cause all of Hanover
Direct’s employees to comply with the obligations, restrictions and limitations
of this Agreement as such are applicable at the point of sale of the Goods
and/or Services.

5.6      Insurance. Hanover Direct shall maintain insurance policies with
insurers and in such amounts and against such types of loss and damage as are
customarily maintained by other companies within Hanover Direct’s industry
engaged in similar businesses as Hanover Direct.

 

23

 


--------------------------------------------------------------------------------



 

 

 

SECTION 6. REPRESENTATIONS AND WARRANTIES OF BANK

Bank hereby represents and warrants to Hanover Direct as follows:

 

6.1      Organization, Power and Qualification. Bank is a national banking
association duly organized, validly existing and in good standing under the laws
of the United States of America and has full corporate power and authority to
enter into this Agreement and to carry out the provisions of this Agreement.
Bank is duly qualified and in good standing to do business in all jurisdictions
where such qualification is necessary for Bank to carry out its obligations
under this Agreement.

 

6.2      Authorization, Validity and Non-Contravention. (a) This Agreement has
been duly authorized by all necessary proceedings, has been duly executed and
delivered by Bank and is a valid and legally binding agreement of Bank duly
enforceable in accordance with its terms (except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium and other laws
relating to or affecting creditors’ rights generally and by general equity
principles).

(a)       No consent, approval, authorization, order, registration or
qualification of or with any court or regulatory authority or other governmental
body having jurisdiction over Bank is required for, and the absence of which
would materially adversely affect, the legal and valid execution and delivery of
this Agreement, and the performance of the transactions contemplated by this
Agreement.

(b)       The execution and delivery of this Agreement by Bank hereunder and the
compliance by Bank with all provisions of this Agreement: (i) will not conflict
with or violate any Applicable Law; (ii) will not conflict with or result in a
breach of the terms or provisions of any indenture, loan agreement or other
contract or agreement under which Bank is an obligor or by which its property is
bound where such conflict, breach or default would have a material adverse
effect on Bank, nor will such execution, delivery or compliance violate or
result in the violation of the Charter or By-Laws of Bank.

6.3      Accuracy of Information. All factual information furnished by Bank to
Hanover Direct in writing at any time pursuant to any requirement of, or
furnished in response to any written request of Hanover Direct under this
Agreement or any transaction contemplated hereby has been, and all such factual
information hereafter furnished by Bank to Hanover Direct will be, to Bank’s
best knowledge and belief, true and accurate in every respect material to the
transactions contemplated hereby on the date as of which such information has or
will be stated or certified.

6.4      Compliance with Applicable Law. Any action or inaction taken by Bank
(where Bank has a duty to act) in connection with the Program shall be in
compliance with all Applicable Law except where the failure to so comply does
not or will not have an adverse effect on the Bank, Hanover Direct or the
Program.

6.5      Intellectual Property Rights. In the event Bank provides any software
or hardware to Hanover Direct, Bank has the legal right to such software or
hardware and the right to permit Hanover Direct to use such software or
hardware, and such use shall

 

24

 


--------------------------------------------------------------------------------



 

 

 

not violate any intellectual property rights of any third party. Any software or
other technology developed by Bank or its Affiliates or developed for Bank or
its Affiliates at Bank’s expense, to facilitate the Program, including but not
limited to, software and software modifications developed in response to Hanover
Direct’s request or to accommodate Hanover Direct’s special requirements and all
derivative works, regardless of the developer thereof, will remain the exclusive
property of Bank and/or its Affiliates. Nothing in this Agreement shall be
deemed to convey a proprietary interest to Hanover Direct or any third party in
any of the software, hardware, technology or any of the derivative works thereof
which are owned or licensed by Bank and/or its Affiliates.

SECTION 7. COVENANTS OF BANK

Bank hereby covenants and agrees as follows:

 

7.1      Notices of Changes. Bank will as soon as reasonably possible notify
Hanover Direct of any: (a) change in the name or form of business organization
of Bank, change in the location of its chief executive office or the location of
the office where its records concerning the Program are kept; (b) merger or
consolidation of Bank or the sale of a significant portion of its stock or of
any substantial amount of its assets not in the ordinary course of business or
any change in the control of Bank; (c) material adverse change in its financial
condition or operations or the commencement of any litigation which would have a
material adverse effect on the Program. Bank will furnish such additional
information with respect to any of the foregoing as Hanover Direct may request
for the purpose of evaluating the effect of such transaction on the financial
condition and operations of Bank and on the Program.

 

7.2      Financial Statement. Bank shall furnish to Hanover Direct upon request
by Hanover Direct and as soon as available the following information pertaining
to Bank: (a) a consolidated balance sheet as of the close of each fiscal year;
(b) a consolidated statement of income, retained earnings and paid-in capital to
the close of each fiscal year; (c) a consolidated statement of cash flow to the
close of each such period; and (d) a copy of the opinion submitted by Bank’s
independent certified public accountants in connection with such of the
financial statements as have been audited.

7.3      Inspection. Bank will permit, once per Program Year unless Hanover
Direct has reasonable cause to do so more frequently, authorized representatives
designated by Hanover Direct, at Hanover Direct’s expense, to visit and inspect,
to the extent permitted by Applicable Law, any of Bank’s books and records
pertaining to the Discount Fees, Purchases, and Enhancement Marketing Services
revenues and expenses set forth in Section 2.9, and to make copies and take
extracts there from, and to discuss the same with its officers and independent
public accountants, all at reasonable times during normal business hours. Bank
shall permit Hanover Direct, once per Program Year, during normal business hours
and upon reasonable notice, and in a manner which does not disrupt the
operations, to visit the offices at which services relating to the Program are
provided, to monitor the activities of Bank and its subcontractors.

 

25

 


--------------------------------------------------------------------------------



 

 

 

7.4      Bank’s Business. Bank shall do or cause to be done all things necessary
to preserve and keep in full force and effect its corporate existence and to
comply with all Applicable Laws in connection with its business and the issuance
of credit by Bank.

7.5      Insurance. Bank shall maintain insurance policies with insurers and in
such amounts and against such types of loss and damage as are customarily
maintained by other banks engaged in similar businesses as Bank.

SECTION 8. INDEMNIFICATION

8.1      Indemnification Obligations. (a) Hanover Direct shall be liable to and
shall indemnify and hold Bank and its Affiliates and their respective officers,
directors, employees, subcontractors and their successors and assigns, harmless
from any and all Losses (as hereinafter defined) incurred by reason of:
(i) Hanover Direct’s breach of any representation, warranty or covenant
hereunder; (ii) Hanover Direct’s failure to perform its obligations hereunder;
(iii) any damage caused by or related to Goods or Services charged to an
Account; and (iv) any action or failure to act by Hanover Direct (where Hanover
Direct has a duty to act) and their respective officers, directors and employees
which results in a claim against Bank, its officers, employees, Affiliates,
unless the proximate cause of any such claim is an act or failure to act by
Bank, its officers, directors or employees.

(a)       Bank shall be liable to and shall indemnify and hold Hanover Direct
and its Affiliates and their respective officers, directors, employees,
sub-contractors and their successors and assigns, harmless from any and all
Losses (as hereinafter defined) incurred by reason of: (i) Bank’s breach of any
representation, warranty or covenant hereunder; (ii) Bank’s failure to perform
its obligations hereunder; and (iii) any action or failure to act by Bank (where
Bank has a duty to act) and its officers, directors, and employees which results
in a claim against Hanover Direct, its officers, employees, Affiliates, unless
the proximate cause of any such claim is an act or failure to act by Hanover
Direct and its respective officers, directors or employees.

(b)       For purposes of this Section 8.1 the term “Losses” shall mean any
liability, damage, costs, fees, losses, judgments, penalties, fines, and
expenses, including without limitation, any reasonable attorneys’ fees,
disbursements, settlements (which require the other party’s consent which shall
not be unreasonably withheld), and court costs, reasonably incurred by Bank or
Hanover Direct, as the case may be, without regard to whether or not such Losses
would be deemed material under this Agreement except that Losses may not include
any overhead costs that either party would normally incur in conducting its
everyday business.

8.2      LIMITATION ON LIABILITY. (a)  IN NO EVENT SHALL EITHER PARTY BE LIABLE
TO THE OTHER PARTY FOR ANY INCIDENTAL, INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES ARISING OUT OF THIS AGREEMENT, PROVIDED, HOWEVER, THAT THIS LIMITATION
SHALL NOT APPLY WITH RESPECT TO A PARTY’S INTENTIONAL BREACH OF THIS AGREEMENT.

 

26

 


--------------------------------------------------------------------------------



 

 

 

(a)       BANK’S TOTAL ANNUAL LIABILITY TO HANOVER DIRECT FOR ALL DAMAGES FOR
ANY CAUSE WHATSOEVER DURING ANY YEAR OF THE TERM OF THIS AGREEMENT, SHALL NOT
EXCEED ONE MILLION DOLLARS ($1,000,000). BANK’S TOTAL CUMULATIVE LIABILITY TO
HANOVER DIRECT FOR ALL DAMAGES FOR ANY CAUSE WHATSOEVER, SHALL NOT EXCEED FIVE
MILLION DOLLARS ($5,000,000) PROVIDED, HOWEVER, THAT THIS LIMITATION SHALL NOT
APPLY WITH RESPECT TO BANK’S INTENTIONAL BREACH OF THIS AGREEMENT.

(b)       HANOVER DIRECT’S TOTAL ANNUAL LIABILITY TO BANK FOR ALL DAMAGES FOR
ANY CAUSE WHATSOEVER DURING ANY YEAR OF THE TERM OF THIS AGREEMENT, SHALL NOT
EXCEED ONE MILLION DOLLARS ($1,000,000). HANOVER DIRECT’S TOTAL CUMULATIVE
LIABILITY TO BANK FOR ALL DAMAGES FOR ANY CAUSE WHATSOEVER, SHALL NOT EXCEED
FIVE MILLION DOLLARS ($5,000,000) PROVIDED, HOWEVER, THAT THIS LIMITATION SHALL
NOT APPLY WITH RESPECT TO HANOVER DIRECT’S INTENTIONAL BREACH OF THIS AGREEMENT.

8.3      NO WARRANTIES. EXCEPT AS PROVIDED HEREIN, THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES, INCLUDING THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE, RESPECTING THE SERVICES AND/OR OTHER PRODUCTS
SOLD OR PROVIDED BY BANK PURSUANT TO THIS AGREEMENT.

8.4      Notification of Indemnification; Conduct of Defense. (a) In no case
shall the indemnifying party be liable under Section 8.1 of this Agreement with
respect to any claim or claims made against the indemnified party or any other
person so indemnified unless it shall be notified in writing of the nature of
the claim within a reasonable time after the assertion thereof, but failure to
so notify the indemnifying party shall not relieve it from any liability which
it may have under other provisions of this Agreement.

(a)       The indemnifying party shall be entitled to participate, at its own
expense, in the defense, or, if it so elects, within a reasonable time after
receipt of such notice, to assume the defense of any suit brought against the
indemnified party which gives rise to a claim against the indemnifying party,
but, if the indemnifying party so elects to assume the defense, such defense
shall be conducted by counsel chosen by it and approved by the indemnified party
or the person or persons so indemnified, who are the defendant or defendants in
any suit so brought, which approval shall not be unreasonably withheld. If the
indemnifying party elects to assume the conduct of the defense of any suit
brought to enforce any such claim and retains counsel to do so, the indemnified
party or the person or persons so indemnified who are the defendant or
defendants in the suit, shall bear the fees and expenses of any additional
counsel thereafter retained by the indemnified party or such other person or
persons.

SECTION 9. TERM AND TERMINATION

9.1      Term. This Agreement shall become effective as of the Effective Date
when executed by authorized officers of each of the parties and shall remain in
effect for

 

27

 


--------------------------------------------------------------------------------



 

 

 

seven (7) years from the Program Commencement Date plus any additional calendar
days needed to end the Term on the last day of a calendar month (the “Initial
Term”) and shall automatically renew for successive two (2) year terms (each a
“Renewal Term”) thereafter unless either party provides the other with at least
one hundred eighty (180) days’ written notice of its intention to terminate the
Agreement prior to the expiration of the Initial or then current Renewal Term,
or unless otherwise terminated as provided herein.

9.2      Termination with Cause by Bank; Bank Termination Events. Any of the
following conditions or events shall constitute a “Bank Termination Event”
hereunder, and Bank may terminate this Agreement immediately without further
action if such Bank Termination Event occurs:

(a)       If Hanover Direct shall: (i) generally not pay its debts as they
become due; (ii) file, or consent by answer or otherwise to the filing against
it, of a petition for relief, reorganization or arrangement or any other
petition in bankruptcy, for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction; (iii) make an assignment for the benefit
of its creditors; (iv) consent to the appointment of a custodian, receiver,
trustee or other officer with similar powers of itself or of any substantial
part of its property; (v) be adjudicated insolvent or be liquidated; (vi) take
corporate action for the purpose of any of the foregoing and such event shall
materially adversely affect the ability of Hanover Direct to perform under this
Agreement or the Program; (vii) have a materially adverse change in its
financial condition, including, but not limited to receiving a material bond
downgrade or being downgraded by a rating agency to a rating below an investment
grade rating; or (viii) receive an adverse opinion by its auditors or
accountants as to its viability as a going concern; or (ix) breach or fail to
perform or observe any material covenant or other material term contained in any
creditor loan agreement, debt instrument or any other material agreement to
which it is bound, which breach or failure, if left uncured could result in a
default of such agreement and which breach or failure would materially adversely
affect the ability of Hanover Direct to perform under this Agreement or the
Program; or

(b)       If a court or government authority of competent jurisdiction shall
enter an order appointing, without consent by Hanover Direct, a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, or if an order for relief
shall be entered in any case or proceeding for liquidation or reorganization or
otherwise to take advantage of any bankruptcy or insolvency law of any
jurisdiction, or ordering the dissolution, winding up or liquidation of Hanover
Direct, or if any petition for any such relief shall be filed against Hanover
Direct and such petition shall not be dismissed within sixty (60) days; or

(c)       If Hanover Direct shall default in the performance of or compliance
with any term or violates any of the covenants, representations, warranties or
agreements contained in this Agreement and Hanover Direct shall not have
remedied such default within thirty (30) days after written notice thereof shall
have been received by Hanover Direct from Bank;

 

28

 


--------------------------------------------------------------------------------



 

 

 

(d)       If at anytime the type of Goods and/or Services sold by Hanover Direct
materially changes from the type of Goods and/or Services sold by Hanover Direct
on the date of execution of this Agreement;

(e)       If there are any changes in business practices of Hanover Direct that
would have a material adverse effect on this Agreement or the Program; or

(f)        If Hanover Direct, Inc. does not obtain the written consent of
Wachovia pursuant to Section 4.2(b).

 

9.3      Termination with Cause by Hanover Direct; Hanover Direct Termination
Events. Any of the following conditions or events shall constitute a “Hanover
Direct Termination Event” hereunder, and Hanover Direct may terminate this
Agreement immediately without further action if such Hanover Direct Termination
Event occurs:

 

(a)       If Bank shall: (i) generally not be paying its debts as they become
due; (ii) file or consent by answer or otherwise to the filing against it, of a
petition for relief, reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy or insolvency
law of any jurisdiction; (iii) make an assignment for the benefit of its
creditors; (iv) consent to the appointment of a custodian, receiver, trustee or
other officer with similar powers for itself or of any substantial part of its
property; (v) be adjudicated insolvent or be liquidated; or (vi) take corporate
action for the purpose of any of the foregoing and such event shall materially
adversely affect the ability of Bank to perform under this Agreement or the
operation of the Program and such event shall materially adversely affect the
ability of Bank to perform under this Agreement or the Program; or (vii) have a
materially adverse change in its financial condition, including, but not limited
to being downgraded by a rating agency to a rating below an investment grade
rating; or (viii) receive an adverse opinion by its auditors or accountants as
to its viability as a going concern; or (ix) breach or fail to perform or
observe any material covenant or other material term contained in any creditor
loan agreement, debt instrument or any other material agreement to which it is
bound, which breach or failure, if left uncured could result in a default of
such agreement and which breach or failure would materially adversely affect the
ability of Bank to perform under this Agreement or the Program; or

(b)       If a court or government authority of competent jurisdiction shall
enter an order appointing, without consent by Bank, a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, or if an order for relief shall be
entered in any case or proceeding for liquidation or reorganization or otherwise
to take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding up or liquidation of Bank, or if any petition
for any such relief shall be filed against Bank and such petition shall not be
dismissed within sixty (60) days; or

(c)       Except with respect to the Service Standards, if Bank shall default in
the performance of or compliance with any term or violates any of the covenants,
representations, warranties or agreements contained in this Agreement and Bank
shall not have remedied such default within thirty (30) days (ten (10) days in
the case of

 

29

 


--------------------------------------------------------------------------------



 

 

 

failure to pay Hanover Direct pursuant to Section 3.6(a)) after written notice
of the default thereof shall have been received by Bank from Hanover Direct; or

(d)       If Bank fails for three (3) consecutive months to perform any one (1)
of the same Service Standards in a Service Factor Category, and such failure is
not the result of an act of Hanover Direct, or as a result of a force majeure
event specified in Section 10.11, and Bank fails to remedy such failure within
thirty (30) days after receipt of written notice from Hanover Direct; or

(e)       In the event Bank assigns the Agreement to a third party pursuant to
Section 10.4 and within the first twelve (12) months after the assignment the
assignee materially changes any of the credit underwriting standards or
Cardholder credit repayment terms or fees from the credit underwriting standards
and/or Cardholder credit repayment terms or fees in effect by Bank prior to the
assignment of the Agreement by Bank and assignee fails to revise, amend or
correct the changes, within thirty (30) days after receiving written notice
from Hanover Direct (which notice must be given by Hanover Direct within the
first twelve (12) months after the assignment by Bank), in such a manner that
the change will no longer result in a material change, then Hanover Direct shall
have the right to terminate this Agreement upon thirty (30) days’ prior written
notice to Bank’s assignee; or

(f)        If Hanover Direct, Inc. does not obtain the written consent of
Wachovia pursuant to Section 4.2(b).

 

9.4      Termination By Mutual Agreement. The parties agree that they may
terminate the operation of the Program, by mutual written agreement, in the
event that both parties determine that the Program is not profitable.

9.5      Termination of Particular State. In addition, Bank may terminate the
operation of the Program in a particular state or jurisdiction if the Applicable
Law of the state or jurisdiction is amended or interpreted in such a manner so
as to render all or any part of the Program illegal or unenforceable, and in
such event Bank will, if requested, (i) assist Hanover Direct with finding a new
credit provider for such state or jurisdiction and will permit Hanover Direct or
its designee with the option to purchase all unpaid and outstanding Accounts
belonging to Cardholders with billing addresses in such state at a purchase
price equal to the fair market value of the Account which shall be a function of
the receivables related thereto, including without limitation all accrued
finance charges and fees, whether or not billed or posted to the Accounts; or
(ii) wind down the Program in the particular state and continue to own and
service the receivables for Cardholders with billing addresses in such state.

9.6      Sale or Transfer of a Business. In the event Hanover Direct sells or
otherwise transfers its ownership interest in all or substantially all of the
assets of or relating to any Business to an un-Affiliated party, Hanover Direct
shall use commercially reasonable efforts to assist the party acquiring such
ownership interests or assets to enter into a new private label agreement with
Bank, upon approval by Bank of the acquiring party, such approval not to be
unreasonably withheld or delayed, governing continuation of the Plan for the
related Business on substantially the same terms and

 

30

 


--------------------------------------------------------------------------------



 

 

 

conditions as set forth in this Agreement, including, without limitation, a term
for the new private label agreement which is equal to the balance of the Initial
Term or any Renewal Term then in effect.

9.7      Purchase of Accounts. Upon the termination of this Agreement by either
party, Hanover Direct, Inc. or its designated new credit provider shall purchase
from Bank all unpaid and outstanding Accounts and the listing of names and
addresses of such Cardholders at purchase price equal to the fair market value
of the Account and receivables related thereto, including without limitation all
accrued and unpaid finance charges and fees, whether or not billed or posted to
the Accounts. Notwithstanding the foregoing, Hanover Direct shall not be
required to purchase from Bank all unpaid and outstanding Accounts in the case
of a termination by Hanover Direct for a Hanover Direct Termination Event
pursuant to Section 9.3 (a), (b), (c), (d) or (e).

9.8      Termination of Program Participation. In the case of either termination
of the Agreement or termination of the Program in a particular state and upon
payment of the purchase price to Bank, (a) Bank shall assign to Hanover Direct
or its designee, without recourse, all of its right, title and interest in and
to the Accounts and receivables related thereto being transferred and will
deliver all related documentation. For purposes of this section, “without
recourse” shall not be construed as a limitation on the survival of the Bank’s
obligations pursuant to Section 10.13 below; and (b) Bank shall cooperate with
Hanover Direct and its designee, if any, to effect the transfer of Accounts and
receivables, and shall bear the reasonable expense of its own transition costs
therefor.

9.9      Wind Down of Operations. At the date of expiration of this Agreement or
earlier termination, as the case may be, all fulfillment obligations of Hanover
Direct and Bank with respect to credit card transactions processed until the
earlier to occur of the date of termination or date of termination advertised to
Cardholders, as mutually agreed-upon, shall continue with regard to orders
received prior to and through the close of business on the termination date,
including all items on backorder, in compliance with the Federal Trade
Commission’s Mail and Telephone Merchandise Order Rule.

SECTION 10. MISCELLANEOUS

10.1    Entire Agreement. This Agreement constitutes the entire Agreement and
supersedes all prior agreements and understandings, whether oral or written,
among the parties hereto with respect to the subject matter hereof and merges
all prior discussions between them.

10.2    Coordination of Public Statements. Bank is a subsidiary of Alliance Data
Systems Corporation which, as a public company, may issue a news release
disclosing this Agreement between Hanover Direct and Bank, however, such news
release shall be approved by both parties prior to its issuance. In all other
cases, except as required by Applicable Law, neither party will make any public
announcement of the Program or provide any information concerning the Program to
any representative of any news, trade or other media without the prior approval
of the other party, which approval will not

 

31

 


--------------------------------------------------------------------------------



 

 

 

be unreasonably withheld. Neither party will respond to any inquiry from any
public or governmental authority, except as required by Applicable Law,
concerning the Program without prior consultation and coordination with the
other party. Upon Bank’s reasonable request from time to time, and with Hanover
Direct’s prior written approval, Hanover Direct shall provide references or
participate in marketing campaigns or testimonial initiatives for Bank regarding
the services provided by Bank in connection with the Program.

10.3    Amendment. Except as otherwise provided for in this Agreement, the
provisions herein may be modified only upon the mutual agreement of the parties,
however, no such modification shall be effective until reduced to writing and
executed by both parties.

10.4    Successors and Assigns. This Agreement and all obligations and rights
arising hereunder shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, transferees and assigns. Either party
may assign its rights and obligations under this Agreement.

10.5    Waiver. No waiver of the provisions hereto shall be effective unless in
writing and signed by the party to be charged with such waiver. No waiver shall
be deemed to be a continuing waiver in respect of any subsequent breach or
default either of similar or different nature unless expressly so stated in
writing. No failure or delay on the part of either party in exercising any power
or right under this Agreement shall be deemed to be a waiver, nor does any
single or partial exercise of any power or right preclude any other or further
exercise, or the exercise of any other power or right.

10.6    Severability. If any of the provisions or parts of the Agreement are
determined to be illegal, invalid or unenforceable in any respect under any
applicable statute or rule of law, such provisions or parts shall be deemed
omitted without affecting any other provisions or parts of the Agreement which
shall remain in full force and effect, unless the declaration of the illegality,
invalidity or unenforceability of such provision or provisions substantially
frustrates the continued performance by, or entitlement to benefits of, either
party, in which case this Agreement may be terminated by the affected party,
without penalty.

10.7    Notices. All communications and notices pursuant hereto to either party
shall be in writing and addressed or delivered to it at its address shown below,
or at such other address as may be designated by it by notice to the other
party, and shall be deemed given when delivered by hand, or two (2) Business
Days after being mailed (with postage prepaid) or when received by receipted
courier service:

 

32

 


--------------------------------------------------------------------------------



 

 

 

 

If to Bank:

World Financial Network National Bank

800 Tech Center Drive

Gahanna, OH 43230

Attn.: Daniel T. Groomes, President

 

 

With a Copy to:

ADS Alliance Data Systems, Inc.

800 Tech Center Drive

Gahanna, OH 43230

Attn.: Karen A. Morauski, VP and Counsel

If to Hanover Direct:

Hanover Direct, Inc.

1500 Harbor Blvd.

Weehawken, NJ 07086
Attn.: Mike Contino,
Chief Operating Officer

 

With a Copy to:

Hanover Direct, Inc.

1500 Harbor Blvd.
Weehawken, NJ 07086

Attn: Legal Department

 

 

 

10.8    Captions and Cross-References. The table of contents and various
captions in this Agreement are included for convenience only and shall not
affect the meaning or interpretation of any provision of this Agreement.
References in this Agreement to any Section are to such Section of this
Agreement.

10.9    GOVERNING LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF OHIO, REGARDLESS OF THE DICTATES
OF OHIO CONFLICT OF LAWS.

10.10  Counterparts. This Agreement may be signed in one (1) or more
counterparts, all of which shall be taken together as one (1) agreement.

10.11  Force Majeure. Neither party will be responsible for any failure or delay
in performance of its obligations under this Agreement because of circumstances
beyond its reasonable control, and not due to the fault or negligence of such
party, including, but not limited to, acts of God, flood, criminal acts, fire,
riot, computer viruses or hackers where such party has utilized commercially
reasonable means to prevent the same, accident, strikes or work stoppage,
embargo, sabotage, inability to obtain material, equipment or phone lines,
government action (including any laws, ordinances, regulations or the like which
restrict or prohibit the providing of the services contemplated by this
Agreement), and other causes whether or not of the same class or kind as
specifically named above. In the event a party is unable to perform
substantially for any of the reasons described in this Section, it will notify
the other party promptly of its inability so to perform, and if the inability
continues for at least one-hundred eighty (180) consecutive days (thirty (30)
days in the cases of credit authorizations and processing of new Accounts and
sixty (60) days in the cases of failures related to Bank’s Account billing
system or Account payment processing system), the party so notified may then
terminate this Agreement forthwith. This provision shall not, however, release
the party unable to perform from using its best efforts to avoid or remove such
circumstance and such party unable to perform shall continue performance
hereunder with the utmost dispatch whenever such causes are removed.

10.12  Relationship of Parties. This Agreement does not constitute the parties
as partners, joint venturers nor any other form of business organization and
neither party will so represent itself.

10.13  Survival. No termination of this Agreement shall in any way affect or
impair the powers, obligations, duties, rights, indemnities, liabilities,
covenants or warranties and/or representations of the parties with respect to
times and/or events occurring prior to such termination. No powers, obligations,
duties, rights, indemnities, liabilities,

 

33

 


--------------------------------------------------------------------------------



 

 

 

covenants or warranties and/or representations of the parties with respect to
times and/or events occurring after termination shall survive termination except
for the following Sections: Section 2.10, Section 3.3, Section 3.5, Section 3.6,
Section 3.8, Section 3.9, Section 3.10, Section 8, Section 9. 7, Section 9. 8,
Section 9.9, Section 10.7, Section 10.9, Section 10.11, Section 10.17 and
Section 10.18.

10.14  Mutual Drafting. This Agreement is the joint product of Hanover Direct
and Bank and each provision hereof has been subject to mutual consultation,
negotiation and agreement of Hanover Direct and Bank; therefore to the extent
any language in this Agreement is determined to be ambiguous, it shall not be
construed for or against any party based on the fact that either party
controlled the drafting of the document.

10.15  Independent Contractor. The parties hereby declare and agree that Bank is
engaged in an independent business, and shall perform its obligations under this
Agreement as an independent contractor; that any of Bank’s personnel performing
the services hereunder are agents, employees, Affiliates, or subcontractors of
Bank and are not agents, employees, Affiliates, or subcontractors of Hanover
Direct; that Bank has and hereby retains the right to exercise full control of
and supervision over the performance of Bank’s obligations hereunder and full
control over the employment, direction, compensation and discharge of any and
all of the Bank’s agents, employees, Affiliates, or subcontractors, including
compliance with workers’ compensation, unemployment, disability insurance,
social security, withholding and all other federal, state and local laws, rules
and regulations governing such matters; that Bank shall be responsible for
Bank’s own acts and those of Bank’s agents, employees, Affiliates, and
subcontractors; and that except as expressly set forth in this Agreement, Bank
does not undertake by this Agreement or otherwise to perform any obligation of
Hanover Direct, whether regulatory or contractual, or to assume any
responsibility for Hanover Direct’s business or operations.

10.16  No Third Party Beneficiaries. The provisions of this Agreement are for
the benefit of the parties hereto and not for any other person or entity.

10.17  Confidentiality and Security Controls. (a)  Neither party shall disclose
any information not of a public nature concerning the business or properties of
the other party which it learns as a result of negotiating or implementing this
Agreement, including, without limitation, the terms and conditions of this
Agreement, Customer names, Cardholder personal or Account information, sales
volumes, test results, and results of marketing programs, Program reports
generated by Bank, trade secrets, business and financial information, source
codes, business methods, procedures, know-how and other information of every
kind that relates to the business of either party except to the extent
disclosure is required by applicable law, is necessary for the performance of
the disclosing party’s obligation or realization of rights under this Agreement,
or is agreed to in writing by the other party; provided that: (i) prior to
disclosing any confidential information to any third party, the party making the
disclosure shall give notice to the other party of the nature of such disclosure
and of the fact that such disclosure will be made; and (ii) prior to filing a
copy of this Agreement with any governmental authority or agency, the filing
party will consult with the other party with respect to such filing and shall
redact such portions of this Agreement which the other

 

34

 


--------------------------------------------------------------------------------



 

 

 

party requests be redacted, unless, in the filing party’s reasonable judgment
based on the advice of its counsel (which advice shall have been discussed with
counsel to the other party), the filing party concludes that such request is
inconsistent with the filing party’s obligations under applicable laws. Neither
party shall acquire any property or other right, claim or interest, including
any patent right or copyright interest, in any of the systems, procedures,
processes, equipment, computer programs and/or information of the other by
virtue of this Agreement. Neither party shall use the other party’s name for
advertising or promotional purposes without such other party’s written consent.

(a)       For purposes of clarity, each party agrees that, during the Term and
for a period of two (2) years thereafter, it shall not make public or disclose
to any third party, except as required by Applicable Law, the terms or substance
of this Agreement, including pricing.

(b)       The obligations of this Section, shall not apply to any information,
(except for consumer personal information):

(i)

which is generally known to the trade or to the public at the time of such
disclosure; or

(ii)

which becomes generally known to the trade or the public subsequent to the time
of such disclosure; provided, however, that such general knowledge is not the
result of a disclosure in violation of this Section; or

(iii)

which is obtained by a party from a source other than the other party, without
breach of this Agreement or any other obligation of confidentiality or secrecy
owed to such other party or any other person or organization; or

(iv)

which is independently conceived and developed by the disclosing party and
proven by the disclosing party through tangible evidence not to have been
developed as a result of a disclosure of information to the disclosing party, or
any other person or organization which has entered into a confidential
arrangement with the non-disclosing party; or

(v)

which Bank is required to report to a Card Association by such Card
Association’s applicable rules and regulations.

(c)       If any disclosure is made pursuant to the provisions of this Section,
to any Affiliate or third party, the disclosing party shall be responsible for
ensuring that such Affiliate or third party keeps all such information in
confidence and that any third party executes a confidentiality agreement
provided by the non-disclosing party. Each party covenants that at all times it
shall have in place procedures designed to assure that each of its employees who
is given access to the other party’s confidential information shall protect the
privacy of such information. Each party acknowledges that any breach of the
confidentiality provisions of this Agreement by it will result in irreparable
damage

 

35

 


--------------------------------------------------------------------------------



 

 

 

to the other party and therefore in addition to any other remedy that may be
afforded by law any breach or threatened breach of the confidentiality
provisions of this Agreement may be prohibited by restraining order, injunction
or other equitable remedies of any court. The provisions of this Section will
survive termination or expiration of this Agreement.

(d)       Each party shall establish commercially reasonable controls to ensure
the confidentiality of Cardholder and other confidential information and to
ensure that Cardholder and other confidential information is not disclosed
contrary to the provisions of this Agreement, or any applicable privacy,
security or other laws, rules and regulations. Without limiting the foregoing,
each party shall implement such physical and other security measures as are
necessary to (i) ensure the security and confidentiality of Cardholder and other
confidential information, (ii) protect against any threats or hazards to the
security and integrity of Cardholder and other confidential information, and
(iii) protect against any unauthorized access to or use of Cardholder and other
confidential information.

(e)       Hanover Direct shall notify Bank in the event it believes, or has
reason to believe, that either a confidentiality or security breach, or any
other unauthorized intrusion, has occurred with respect to Cardholder
information and shall estimate the intrusion’s affect on Bank and shall specify
the corrective action taken by it. Bank shall notify Hanover Direct in the event
it believes, or has reason to believe, that either a confidentiality or security
breach, or any other unauthorized intrusion, has occurred (1) with respect to
Hanover Direct’s Customer information, or (2) with respect to Bank’s Cardholder
Personal Information and requires notification to Cardholders by Bank under
Applicable Law (Notice of Security Breach) or impacts more than 25% of the
Cardholders, and Bank is not prohibited from notifying Hanover Direct of such
event. For purposes of this section 10.17(f), “Cardholder Personal Information”
means a Cardholder’s first name or first initial and last name in combination
with any one or more of the following data elements, when either the name or the
data elements are not encrypted: (1) social security number; (2) driver’s
license number or other government identification number; (3) account number,
credit or debit card number, in combination with any required security code,
access code, or password that would permit access to an individual’s financial
account; (4) address; or (5) date of birth; provided, however, that it shall not
be deemed a confidentiality or security breach if the name is encrypted but data
element (5) is unencrypted. With respect to Hanover Direct’s Customer
information, Bank shall estimate the intrusion’s effect on Hanover Direct and
Customers and shall specify the corrective action taken by it.

10.18  Taxes. Hanover Direct will be responsible for, and agrees to pay, all
sales, use, excise, and value-added taxes, or taxes of a similar nature
(excluding personal property taxes and taxes based on Bank’s income, net worth
or capital stock which shall be borne by Bank), imposed by the United States,
any state or local government, or other taxing authority, on all services
provided by Bank under this Agreement. The parties agree to cooperate with each
other to minimize any applicable sales, use, or similar tax and, in connection
therewith, the parties shall provide each other with any relevant tax
information as reasonably requested (including without limitation, resale or
exemption certificates, multi-state exemption certificates, information
concerning the

 

36

 


--------------------------------------------------------------------------------



 

 

 

use of assets, materials and notices of assessments). All amounts set forth in
this Agreement are expressed and shall be paid in lawful U.S. dollars.

 

(Signature block on following page.)

 

37

 


--------------------------------------------------------------------------------



 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in manner
and form sufficient to bind them as of the date first above written.

 

 

HANOVER DIRECT, INC.

on behalf of itself and its

Merchant Affiliates

 

 

By:   /s/ Wayne P. Garten

 

Title:    Chief Executive Officer

 

Date:   September 22, 2005

 


WORLD FINANCIAL NETWORK

NATIONAL BANK

 

 

By:         /s/ Ivan M. Szeftel

 

Title:     Chief Executive Officer

 

Date:    September 25, 2005

 

 

 

38

 

 

 